Citation Nr: 0600618	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  97-26 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot of the back of the neck and the back.

2.  Entitlement to service connection for a lung disability, 
claimed as a spot on the lung.

3.  Entitlement to service connection for Post-Traumatic 
Stress Disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active service from March 31, 1952 to March 
6, 1954, from March 15, 1954 to July 24, 1958 and from August 
13, 1958 to April 30, 1972.

This matter was last before the Board of Veterans' Appeals 
("Board") in June 2004, on appeal from June 1997 and March 
2003 rating decisions of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Wichita, Kansas.  Upon 
its last review, the Board denied service connection for a 
skin disorder; a lung disability, and post-traumatic stress 
disorder (PTSD).  The Board also found that the veteran had 
not submitted new and material evidence that was sufficient 
to reopen a claim of service connection for elevated 
cholesterol levels, and remanded the veteran's petition to 
reopen a previously denied claim of service connection for a 
dental disorder, claimed as secondary to service-connected 
diabetes mellitus. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims ("Court") for review of the Board's 
denial of service connection for a skin disorder, a lung 
disability and PTSD.  In August 2005, the Court granted the 
parties' joint motion for remand, (hereinafter referred to as 
"joint motion") vacating and remanding the Board's decision 
with respect to the claims appealed by the veteran.  Copies 
of the Court's order and the joint motion have been included 
in the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

As an initial matter, the Board presently observes that 
because through the joint motion as granted by the Court, the 
parties' agreement as to the deficiencies of the Board's 
decision, and the agreed-upon corrective measures, have the 
force of law.  The RO and the veteran are therefore advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

However, the veteran is advised that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support the claim.  38 U.S.C. §  5107(a). 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for any VA examinations without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

Through the joint motion, the Court has found that the Board 
made an improper medical conclusion when it determined the 
veteran does not have a current lung disability that is 
related to service.  The Board made its conclusion despite 
record medical evidence of a nodular density in the right 
lung in-service and medical evidence of radiodensity in the 
right lung base found during a 1997 VA examination.  As part 
of its duty to assist, the VA Secretary is required to order 
an examination when one is necessary to make a determination 
on a claim.  See 38 U.S.C.S. § 5103 (d)(1) (2002).  In this 
case, through the joint motion, the Court has found that a 
medical examination is necessary to determine whether the 
radiodensity in the right lung based found during the 1997 VA 
examination is considered a current disability and whether it 
is related to the nodular density in the right lung found in-
service.  38 U.S.C.S. § 5103A(d) (2002).

Also indicated in the joint motion, the Court found that the 
Board failed to assist the veteran in obtaining a medical 
examination to determine the etiology of the veteran's skin 
condition.  Although a June 1997 VA examination was negative 
for any pathological skin lesions, the record contained a 
medical diagnosis of tinea versicolor dated September 1997 
and the veteran's service medical records indicated a history 
of diagnosed tinea rosea.  Through the joint motion, the 
Court found that a medical examination is necessary to 
evaluate the veteran's current condition and provide an 
opinion as to its relationship to the veteran's in-service 
diagnosis of tinea rosea.

As to the claim of service connection for PTSD, through the 
joint motion, the Court found that the Board failed to assist 
the veteran in developing the claim by not obtaining evidence 
as to his claimed stressors - the principal basis of the 
denial of the claim.  Through the joint motion, the Court 
found that "VA should have been able to determine whether 
the 34th General Support Group, 58th Transportation Battalion, 
United States Army Aviation Material Center was located 
across the street from the United States Army Vietnam 
Mortuary, Tan-son-nhut, Air Force Base, Vietnam, during the 
period April 15, 1966 to September 8,  1966."  (Joint 
Motion, page 5).

The veteran's claimed in-service stressor is that he worked 
across the street from the said mortuary, and as he went to 
work, on a daily basis, he saw "body bags with dead 
personnel stacked high like cords of wood in front of the 
mortuary, a stream of water colored red running out of the 
mortuary and the smell of death."  


The veteran is advised that in responding to the RO/AMC's 
inquiry, USASCURR requires an approximate time (90-day 
specific date range) in order to obtain supportive evidence 
of claimed stressful events.  See M21-1, Part III, 5.14 
(c)(2)(a).  Further, as the time period indicated by the 
veteran is longer than 90 days, the RO should fashion its 
request in separate 90-day increments.  If the response is 
negative for the first 90-day time period searched, the RO 
should initiate a second request using the second 90-day time 
period.

Although the RO/AMC will contact the veteran to enable him to 
provide any further information relative to the claimed 
stressors, through this remand, the veteran is once again 
encouraged to provide the names of any fellow service members 
or friends that were present at the time of the claimed 
stressors; and that he will be afforded this opportunity to 
provide "buddy statements" verifying his observations.  He 
may also submit alternate forms of evidence such as post-
marked envelopes and letters he may have written home 
discussing his observations or statements from family members 
or friends recounting what he told them at the time.

Accordingly, this case is REMANDED to the RO/AMC for the 
following action:

1.  The RO should contact the veteran and 
offer him an opportunity to procure 
"buddy statements" from service members 
who may have witnessed the events he 
identifies as his stressors, or from 
individuals including friends or family 
members to whom he may have written 
letters describing the events or friends, 
family members, or service members with 
whom he may have described these events 
immediately after his return from active 
service.

2.  The AMC should schedule the veteran 
for a VAE.  The entire claims folder, to 
include a complete copy of this remand 
must be made available to the physician 
designated to examine the veteran, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose any current 
lung disorder, and (2) express an opinion 
as to whether any diagnosed lung disorder 
is related to the nodular density found 
in the veteran's right lung in-service; 
or to any other incident of military 
service.  If such a determination is not 
possible without resort to speculation, 
the examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  The AMC should schedule the veteran 
for a VA skin examination.  The entire 
claims folder, to include a complete copy 
of this remand must be made available to 
the physician designated to examine the 
veteran, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose any current 
skin condition, and (2) express an 
opinion as to whether any diagnosed skin 
condition is related to the tinea rosea 
the veteran was diagnosed with in-
service; or to any other incident of 
military service.  If such a 
determination is not possible without 
resort to speculation, the examiner 
should so state.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  After a reasonable period of time 
has elapsed to receive the veteran's 
response to the inquiry in paragraph 1, 
above, (or, upon receipt of the 
veteran's response) the RO/AMC will 
attempt to corroborate the veteran's 
claimed stressors.  In particular, it 
will:

(a). Request the United States 
Armed Services Center for Unit 
Records Research ("USASCURR") 
and/or the National Archives and 
Records Administration and/or any 
other appropriate governmental 
records depository, to verify 
whether the 34th General Support 
Group, 58th Transportation 
Battalion, United States Army 
Aviation Material Center was 
located across the street from the 
United States Army Vietnam 
Mortuary, Tan-son-nhut, Air Force 
Base, Vietnam, during the period 
April 15, 1966 to September 8, 
1966.  The records depositories 
should also be requested to 
corroborate any of the claimed 
stressors.  

	(b).  If the USASCURR is unable to 
corroborate the claimed stressors, 
the RO/AMC's may contact the U.S. 
Army Mortuary Affairs Center (804-
734-3831/DSN 687-3831) to determine 
whether it can verify the veteran's 
claimed stressors and the location 
of  the United States Army Vietnam 
Mortuary, Tan-son-nhut, Air Force 
Base, Vietnam, during the period 
April 15, 1966 to September 8, 
1966.  

(c).  If the USASCURR or other 
records resource is unable to 
corroborate the claimed stressors, 
the RO/AMC's may contact the Army 
Center of Military History 
(http://www.army.mil/cmh-
pg/default.htm) to determine 
whether it can verify whether the 
34th General Support Group, 58th 
Transportation Battalion, United 
States Army Aviation Material 
Center was located across the 
street from the United States Army 
Vietnam Mortuary, Tan-son-nhut, Air 
Force Base, Vietnam, during the 
period April 15, 1966 to September 
8, 1966, and any other 
corroborating information as to the 
claimed stressors.  
	(d).  If the USASCURR or other 
records resource is unable to 
corroborate the claimed stressors, 
the RO/AMC's may contact the 
Military History Institute 
(http://carlisle-
www.army.mil/usamhi/) to determine 
whether it can verify whether the 
34th General Support Group, 58th 
Transportation Battalion, United 
States Army Aviation Material 
Center was located across the 
street from the United States Army 
Vietnam Mortuary, Tan-son-nhut, Air 
Force Base, Vietnam, during the 
period April 15, 1966 to September 
8, 1966 and any other corroborating 
information as to the claimed 
stressors.  

(e).  If the USASCURR or other 
records resource is unable to 
corroborate the claimed stressors, 
the RO/AMC's may contact the U.S. 
Air Force Historical Research 
Agency at Maxwell Air Force Base, 
Alabama (DSN 493-5834; (205) 953-
5834) to determine whether it can 
verify the  veteran's account of 
stressors.  

5.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure that 
the VAE complies fully with the above 
instructions, if it does not, the AMC 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

As to the claim of service connection for 
PTSD, following the development directed 
in this remand, the RO must adjudicate 
the issue of whether the veteran was so 
exposed to the stressors as he claims by 
the inquiry:  

(a).  During the period of the 
veteran's assignment to Vietnam from 
April 15, 1966 to September 8, 1966, 
was the veteran's unit, (34th 
General Support Group, 58th 
Transportation Battalion, U.S. Army 
Aviation Material Center located 
across the street or in similar 
proximity to the U.S. Army Vietnam 
Mortuary at Tan-Son-Nhut Airbase, 
and; 

(b).  If so, during that period of 
assignment in that location, would 
circumstances have been such that 
the veteran could have been in a 
position to have observed dead 
personnel outside of the said 
mortuary (in "body bags" or 
otherwise); or was the operations of 
the mortuary been such that it would 
have been possible for the veteran 
to have observed a red-color liquid 
emanating from the mortuary?  Any 
other information on the operations 
of the mortuary, including 
documentation as to sanitary 
conditions producing odors, should 
also be considered. 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


